Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 15 is rejected under 35 U.S.C. § 101 because the claim is directed to non-statutory subject matter in the form of a “record medium”.  The claims fall outside the scope of patent-eligible subject matter at least because the claimed computer-readable storage medium is broad enough to encompass transitory embodiments (e.g., one of ordinary skill in the art could reasonably be expected to interpret the computer-readable storage medium as a carrier wave onto which instructions could be coded) and because paragraph 0361 of the specification describing processor-readable medium does not limit record medium to non-transitory embodiments.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ohnishi et al. (US Pub 2015/0213771 A1) in view of Okamoto, (US Pub 2020/0219467 A1).

As to claim 1, Ohnishi discloses an apparatus for calibrating a color of a display panel (Ohnishi, abstract, Fig .1), the apparatus comprising:
a camera configured to capture an image displayed by the display panel (Ohnishi, ¶0065,” The measuring section 50 includes a color-measurement device 50 a provided with an input/output terminal” “the color-measurement device 50 a performs measurement on a color patch displayed on the display section 14, and then transmits a result of the measurement to the system control section 40. More specifically, the color-measurement device 50 a is a device configured to capture an image of a color patch displayed on a display screen of the display section 14, and then outputs, as measurement data, a measurement value (e.g. a measurement value such as an XYZ value) obtained for each pixel by the color-measurement device 50 a through the image capture.” “a high-definition digital camera manufactured by Nikon Corporation, Sony Corporation, or other manufacturer, and a camera for industrial use.”); and

transmit a signal for outputting a color reference image to the display panel (Ohnishi, ¶0061, “The panel controller 34 is also configured to cause the display section 14 to display thereon a color patch for calibration process, upon receipt of an instruction from the system control section 40 to display a color patch.”),
receive, via the camera, a captured image for the display panel (Ohnishi, ¶0065-67),
calculate a color offset for the display panel in a predetermined unit based on the color reference image and the captured image (Ohnishi, Fig. 2, ¶0073, “By detecting color differences in the measurement data by comparisons of the individual pieces of measurement data obtained based on the color patches” Fig. 8B, ¶0117, ¶0128.),
determine an output color calibration value for the display panel using the calculated color offset (Ohnishi, Fig. 2, Fig. 22, ¶0086, “The adjustment value calculating section (correction data outputting section) 44 determines an adjustment value used in the non-uniformity correction on the basis of (i) the measurement data obtained by the measurement which is performed during the calibration and (ii) reference data (basic data).” ¶0091. Fig. 11, ¶0147-0148), and
transmit the determined output color calibration value to the display panel (Ohnishi, ¶0093, “The map outputting section 45 generates the non-uniformity correction map illustrated in FIG. 12 and the index map illustrated in FIG. 13 on the basis of the adjustment value information outputted by the adjustment value calculating section 44, and then causes these maps to be stored in the storage section 26.” ¶0159.).
Ohnishi does not explicitly discloses artificial intelligence.
Okamoto discloses artificial intelligence by machine learning for a neural network correcting image data input to the display device (Okamoto, abstract).
Ohnishi and Okamoto are considered to be analogous art because all pertain to correcting image data. It would have been obvious before the effective filing date of the claimed invention to have modified Ohniahi with the features of “artificial intelligence” as taught by Okamoto. The suggestion/motivation would have been in order to have image correction using artificial intelligence (Okamoto, ¶0010).

As to claim 5, claim 1 is incorporated and the combination of Ohnishi and Okamoto discloses the processor is configured to calculate the color offset by subtracting a color value of the captured image from a color value of the color reference image in a predetermined unit (Ohnishi, Fig. 2, ¶0073, “By detecting color differences in the measurement data by comparisons of the individual pieces of measurement data obtained based on the color patches” Fig. 8B, ¶0117, ¶0128.),

As to claim 6, claim 5 is incorporated and the combination of Ohnishi and Okamoto discloses the processor is configured to determine the output color calibration (Ohnishi, Fig .14, ¶0192, ¶0195).

As to claim 7, claim 5 is incorporated and the combination of Ohnishi and Okamoto discloses the processor is configured to determine the output color calibration value by subtracting each color offset from 0 (Ohnishi, ¶0195, “The difference outputting section (difference data outputting section) 62 calculate, for each of the pixels of the display section 14, a difference between the representative value and the corrected color component value, which has been used for calculation of the representative value, regarding R, G, B of the three types of color information ((0, 0, 0), (128, 128, 128), (255, 255, 255)) representing achromatic color including gray. This difference is an ideal value of the adjustment value used in the second-stage correction.” ¶0204. ¶0206).

As to claim 8, claim 1 is incorporated and the combination of Ohnishi and Okamoto discloses the processor is configured to repeatedly perform a process of calibrating the color of the display panel (Ohnishi, ¶0067, “operating instructions for display and image capture need to be repeated for many times equal to the number of color patches targeted for measurement.”).

As to claim 9, claim 1 is incorporated and the combination of Ohnishi and Okamoto discloses the color reference image includes an image having the same color value in all areas (Ohnishi, ¶0084, “By a single measurement (measurement on a single color patch (having a single color))”).

As to claim 10, claim 9 is incorporated and the combination of Ohnishi and Okamoto discloses the color reference image includes an image having a color value that changes over time (Ohnishi, ¶0067, “automatically perform a series of operations, “image display”, “measurement”, “storage of measurement data”, and “change of color patch”.”).

As to claim 11, claim 1 is incorporated and the combination of Ohnishi and Okamoto discloses the display panel is formed by a single unit display panel or a plurality of unit display panels connected to each other (Okamoto, ¶0007, “Particularly in the case where a display device includes a plurality of display panels arranged to have a large display region.”)

As to claim 12, claim 11 is incorporated and the combination of Ohnishi and Okamoto discloses the predetermined unit is the unit display panel or a unit display element included in the display panel (Ohnishi, ¶0005-006, Fig. 1).

As to claim 13, claim 12 is incorporated and the combination of Ohnishi and Okamoto discloses the display panel includes a flexible display panel, and
wherein the predetermined unit is a unit display element of the flexible display panel (Okamoto, ¶0090-0091, ¶0383.) 

As to claim 14, the combination of Ohnishi and Okamoto discloses a method for calibrating a color of a display panel, the method comprising:
transmitting a signal for outputting a color reference image to the display panel;
receiving a captured image for the display panel;
calculating a color offset for the display panel in a predetermined unit based on the color reference image and the captured image;
determining an output color calibration value for the display panel using the calculated color offset; and
transmitting the determined output color calibration value to the display panel (See claim 1 for detailed analysis.).

As to claim 15, the combination of Ohnishi and Okamoto discloses a record medium recorded with a program for executing a method for calibrating a color of a display panel, wherein the method comprising:
transmitting a signal for outputting a color reference image to the display panel;

calculating a color offset for the display panel in a predetermined unit based on the color reference image and the captured image;
determining an output color calibration value for the display panel using the calculated color offset; and
transmitting the determined output color calibration value to the display panel (See claim 1 for detailed analysis.).


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ohnishi et al. (US Pub 2015/0213771 A1) in view of Okamoto (US Pub 2020/0219467 A1) and Ho (US Pub 2020/0175337 A1).

As to claim 2, claim 1 is incorporated and the combination of Ohnishi and Okamoto discloses a communication unit configured to transmit and receive data with an external device (Ohnishi, ¶0054, “both of which are used for communications based on a communication protocol such as TCP (Transmission Control protocol) or UDP (User Datagram Protocol); and a display port terminal (not shown).”).
The Ohnishi and Okamoto does not explicitly discloses wherein the processor is configured to: receive, via the communication unit, context information corresponding 
Ho discloses wherein the processor is configured to:
receive, via the communication unit, context information corresponding to a capturing time point of the captured image (Ho, ¶0032, “client devices 150 may be configured to determine a geographic location and provide location data and time stamp data corresponding to the location data. In yet other embodiments, client devices 150 may employ cameras 620 to capture video and/or images.” ¶0076, “The collected images may have image metadata associated therewith. In some embodiments, image collector 410 may search the image metadata for items of interest, and classify images based on the image metadata.”),
convert the captured image into a standardized image corresponding to predetermined standard context information based on the received context information (Ho. ¶0056, “Image normalization module 232 may normalize a received image so it can be identified in the model. For example, communication device 210 may receive an image from client devices 150 to be identified. The image may be in a format that cannot be processed by image recognizer 110 because it is in an incompatible format or may have parameters that cannot be processed. For example, the received image may be received in a specific format such as High Efficiency Image File Format (HEIC) or in a vector image format such as Computer Graphic Metafile (CGM). Then, image normalization module 232 may convert the received image to a standard format such as JPEG or TIFF. Alternatively or additionally, the received image may have an aspect ratio that is incompatible with an identification model. For example, the image may have a 2.39:1 ratio which may be incompatible with the identification model. Then, image normalization module 232 may convert the received image to a standard aspect ratio such as 4:3. In some embodiments, the normalization may be guided by a model image. For example, a model image stored in recognizer data 224 may be used to guide the transformations of the received image.”), and
calculate the color offset using the standardized image (Ho, ¶0058, “Image characteristic extraction module 234 may extract characteristics from a received image or a normalized image. In some embodiments, characteristics may be extracted from an image by applying a pre-trained convolutional neural network.” ¶0079), and
wherein each of the context information and the standard context information includes at least one of time information, weather information, or illuminance information (Ho, ¶0032, “client devices 150 may be configured to determine a geographic location and provide location data and time stamp data corresponding to the location data. In yet other embodiments, client devices 150 may employ cameras 620 to capture video and/or images.”).
(Ho, ¶0056).

As to claim 3, claim 2 is incorporated and the combination of Ohnishi, Okamoto and Ho discloses the processor is configured to convert the captured image into the standardized image using an image conversion model (Ho, ¶0056), and
wherein the image conversion model is trained by using a machine learning algorithm or a deep learning algorithm (Okamoto, ¶0110, ¶0118, “learning is performed to appropriately correct the video signal so that discontinuity of the picture at the junction region is relieved.” ¶0128-0129).

As to claim 4, claim 3 is incorporated and the combination of Ohnishi, Okamoto and Ho discloses the image conversion model includes an artificial neural network and outputs the standardized image corresponding to the standard context information when the captured image and the context information are input (Ho, ¶0056-0058).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/YU CHEN/Primary Examiner, Art Unit 2613